NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARMANDO AGUILAR-VIGIL, Armando                   No.   17-70077
Aguilar,
                                                 Agency No. A072-999-184
                Petitioner,

 v.                                              MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 15, 2019**


Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Armando Aguilar-Vigil, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from

an immigration judge’s (“IJ”) denial of cancellation of removal. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s continuous physical presence determination. Ibarra-Flores v. Gonzales,

439 F.3d 614, 618 (9th Cir. 2006). We review de novo questions of law. Ahmed v.

Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Aguilar-

Vigil’s acceptance of administrative voluntary departure in 2007 was knowing and

voluntary, and he was therefore unable to show ten years of continuous physical

presence for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(A); Serrano

Gutierrez v. Mukasey, 521 F.3d 1114, 1117-18 (9th Cir. 2008) (sufficient evidence

of knowing and voluntary consent to voluntary departure, where alien testified he

was given a choice to see an IJ, but chose to depart because it would be “faster,”

and alleged no misrepresentations by immigration officials); cf. Ibarra-Flores, 439

F.3d at 619 (petitioner’s testimony indicated officers gave him incorrect and

contradictory information regarding the consequences of accepting voluntary

departure).

      We are not persuaded by Aguilar-Vigil’s contentions that the agency did not

analyze the facts in accordance with relevant BIA precedent and made its decision

on an insufficient record, where the record contained Aguilar-Vigil’s testimony

and a Form I-826, Notice of Rights and Request for Disposition. See Matter of

Castrejon-Colino, 26 I. & N. Dec. 667, 672 n.5 (BIA 2015) (Form I-826 is an


                                         2                                      17-70077
example of evidence of the formality of the voluntary return process); Matter of

Garcia-Ramirez, 26 I. & N. Dec. 674, 677 (BIA 2015) (record unclear where it

contained no testimony, and documentary evidence did not provide information

regarding whether the alien was fingerprinted or put through other formalities).

      We are not persuaded by Aguilar-Vigil’s contention that the BIA did not

sufficiently address his contentions regarding the immigration officer’s statements.

See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is required is

merely that [the BIA] consider the issues raised, and announce its decision in terms

sufficient to enable a reviewing court to perceive that it has heard and thought and

not merely reacted.” (citation omitted)).

      PETITION FOR REVIEW DENIED.




                                            3                                 17-70077